Franicum, Judge.
Where one person executes and delivers to another separate and distinct promissory notes, each note constitutes a separate and distinct cause of action, and after maturity of all the notes the payee may bring separate suits upon them, or he may exercise the privilege of joinder accorded by ’Code § 3-113, and sue upon all of the notes in one action. Parris v. Hightower, 76 Ga. 631 (2); Starnes v. Mutual Loan &c. Co., 102 Ga. 597, 598 (5) (29 SE 452); International Agric. Corp. v. Powell, 31 Ga. App. 348, 349 (5) (120 SE 668); Morrow v. Fitzpatrick, 34 Ga. App. 801 (131 SE 189). Therefore, the defendant’s plea in which he contended that the plaintiff’s suit upon a promissory note in this case was barred because the plaintiff had previously sued him on *883two other promissory notes at a time when the note sued upon in this case was “past due”; and that the failure of the plaintiff to include in the previous action the note sued upon in this case amounted to splitting a cause of action, set up no valid defense, and the court did not err in dismissing the plea (it being the only defense filed) and in rendering judgment in favor of the plaintiff. Lawrence v. Stephens, 20 Ga. App. 279 (92 SE 952).
Decided June 4, 1963.
Claude Hambrick, for plaintiff in error.
Sam G. Dettelbach, contra.

Judgment affirmed.


Nichols, P. J., and Jordan, J., concur.